DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/175932 filed on February 15, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending.  Claims 1, 4, 5, 7, 9, 11, 14 and 16 are rejected under Non-Statutory Double Patenting.  


Allowable Subject Matter
Claims 2, 3, 6, 8, 10, 12, 13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 7 and 14 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 6, 7 and 13 of U.S. Patent No. US 10,275,541.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/175932
10,275,541 (15/229301)
Claim 1
An apparatus, comprising: a memory; and circuitry configured to: input identification information associated with a subset of data stored in the memory into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure.

Claim 1
An apparatus, comprising: a memory;  and circuitry configured to: input 
identification information associated with a subset of data stored in the 
memory into a probabilistic data structure, wherein the probabilistic data structure is configured to capture a frequency at which the identification information associated with the subset of data is input into the probabilistic data structure;  and proactively determine, at least partially using the probabilistic data structure, whether to take a corrective action on the subset of data stored in the memory. 

Claim 7
The method of claim 6, wherein performing the operation on the inputted 
identification information includes: processing the inputted identification 
information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure;  and updating each of the 
different counters to which the output of each respective hash function corresponds. 







The claims of US Patent No. 10,275,541 do not explicitly teach a corrective action based, at least in part, on a result of the operation performed using the probabilistic data structure.
However, Yun teaches physical locations are swapped to perform the corrective action, in Section 3.2; Fig. 3.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,275,541 with a corrective action based, at least in part, on a result of the operation performed using the probabilistic data structure for the purpose of correcting data stored in a memory.


Claims 1, 4, 5, 9, 11 and 16 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1, of U.S. Patent No. US 10,929,474.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/175932
10,929,474 (16/356759)
Claim 1
An apparatus, comprising: a memory; and circuitry configured to: input identification information associated with a subset of data stored in the memory into a probabilistic data structure; perform, using the probabilistic data structure, an operation on the inputted identification information, wherein the operation includes: processing the inputted identification information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure; and updating each of the different counters to which the output of each respective hash function corresponds by a quantity of times the subset of data was accessed during a program operation performed on at least a portion of the subset of data; and proactively determine whether to take a corrective action on the subset of data based, at least in part, on a result of the operation performed using the probabilistic data structure.



An apparatus, comprising: a memory;  and circuitry configured to: input 
identification information associated with a subset of data stored in the 
memory into a probabilistic data structure;  perform, using the probabilistic data structure, an operation on the inputted identification information, 
wherein the operation includes: processing the inputted identification 
information by a number of hash functions of the probabilistic data structure, wherein an output of each respective hash function corresponds to a different counter of the probabilistic data structure;  and updating each of the 
different counters to which the output of each respective hash function 

the subset of data based, at least in part, on a result of the operation 
performed by the probabilistic data structure.

Claim 4

Claim 4
Claim 7
 

Claim 5
Claim 9

Claim 11
Claim 11

Claim 16
Claim 20




Response to Arguments
Applicant’s arguments, see pages 7-11, filed December 13, 2021, with respect to 1-20 have been fully considered and are persuasive.  The 103 Rejection of Claims 1-20 has been withdrawn. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Rubin et al. (U.S. Patent Application No. 2017/000349); teaches using counting filters with n-bit counters for each Bloom filter segment may be utilized to remove entries from the Bloom filter.
Chen et al. (U.S. Patent Application No. 2017/0154110); teaches a counting Bloom filter (CBF) is a data structure similar to a Bloom filter, but instead of providing a single bit in each position of the filter, a counter is provided.  Using a counter enables not only adding items to the filter, but also removing items therefrom, without having to re-calculate the filter altogether and without potentially creating false negative in view of a deletion. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.